The plaintiff instituted this action to restrain the sale of land for the collection of taxes, alleging that the taxes had been paid. He gave three checks in payment and the collector gave him tax receipts. Two of the checks, one for $1,500 and one for $1,200, were not paid. The receipts were canceled and in lieu thereof the tax collector issued and offered the plaintiff a receipt for payment of the proportionate part of the tax covered by the third check ($6,668.09) which was paid. The General County Court dissolved the restraining order upon the facts found and the judgment was affirmed on appeal to the Superior Court. The plaintiff contends that the act creating a board of financial control for Buncombe County (Public-Local Laws 1931, ch. 253) is unconstitutional; but we are of opinion that upon the facts found by the General County Court and affirmed on appeal the judgment should be
Affirmed.